Citation Nr: 1402855	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  06-05 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for the residuals of a head injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in August 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Board issued a decision in October 2010 that denied the issues on appeal.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2012 the Court issued a Memorandum Decision that vacated the Board's decision and returned the case to the Board for further development.  The Board remanded the claims in April 2013 for additional development consistent with the Court's Memorandum Decision.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In the April 2013 remand the Board referred the issue of entitlement to compensation under 38 U.S.C.A. § 1151 to the Agency of Original Jurisdiction (AOJ) for adjudication.  As it appears that the claim for benefits under 38 U.S.C.A. § 1151 has not been adjudicated, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action. 

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the April 2013 remand, the Board instructed the RO/AMC to contact the appropriate service department and/or Federal agency to obtain service treatment/hospital records regarding inpatient treatment provided to the Veteran at Ellyson Field or other service medical facility in Pensacola, Florida.  The Board also directed the RO/AMC to request that the service department and/or Federal agency identify any other agency or department that could provide such information, and to follow-up with any appropriate inquiries.  On remand, the RO/AMC associated a previous December 2009 Information Exchange System  response, wherein the National Personnel Records Center Personnel stated that it had no retired treatment records from Ellyson Field in Pensacola, Florida.  Since the requested development in the April 2013 Board remand has not been completed, a remand is necessary in order to correct this deficiency.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Request from the Department of the Navy, and any other appropriate records depository, service treatment/hospital records regarding treatment provided to the Veteran at Ellyson Field or other service medical facility in Pensacola, Florida.  The Department of the Navy or other appropriate records depository must also be asked to identify any other agency or department that would possess such documents, and follow-up inquiries must be conducted accordingly.

All attempts to secure this evidence, and all documents obtained in response to those attempts, must be documented in the claims file or Virtual VA. 

If, after making reasonable efforts to obtain the requested service treatment records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) explain that the Veteran is ultimately responsible for providing the evidence.  A formal finding of unavailability of service records must also be associated with the file addressing why further attempts to obtain such records would be futile. 

2.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond. The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


